Case 7:18-cr-00043-CS Document 71 Filed 04/17/20 Page 1of5

 

Walter Clark a
eee al

From: michael scronic <scronic3@yahoo.com>

Sent: Thursday, April 16, 2020 4:34 PM

To: Chambers NYSD Seibel

Subject: URGENT COVID Request

Michael W. Scronic 79605-054
FCI Fort Dix

Federal Correctional Institution
Satellite Camp

P.O. Box 2000

Joint Base MDL, NJ 08640

District Judge Honorable Cathy Seibel

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, NY 10601-4150

April 13, 2020

Dear Judge Seibel,

As you may recall, | am currently serving my sentence at Ft. Dix Prison Camp. | am now 48 years old

and on month 17 of my 8-year sentence.
United States v. Michael Scronic, Cr. No. 18-CR-43 (CS)

| am proud of my recovery so far and believe that my sentence is actually helping me reflect and
improve while I'm here. | have focused my time so far on trying as best as | can to start to make

amends to my victims by first paying it forward to my fellow inmates, who are also in need of so

much.

| teach Pre-Calculus, Calculus, and Python Computer Programming (without Computers, which can
be quite challenging) to other inmates. | take it very seriously, give weekly homework, and offer a
final exam. My classes have all been filled to capacity, and upon passing the inmates earn
programming credits for earlier releases. This directly and positively affects their lives.

| spend two hours per day learning Spanish, in part of course for myself - but also as a way to reach
more inmates. Spanish is a valuable language here as we have close to 100 Puerto Ricans and
Dominicans at Camp. My goal is to eventually be able to teach my classes in Spanish, and thereby
offer this programming to the Spanish-speaking community as well.

| ran a solo marathon here in July - 203 laps around our track - and through the pledges of 400
donated books from friends and family on the outside, stocked our Camp library, which was in dire
need of books. Following that event, | applied for and was accepted to teach a Walk/Run Fitness
Class for the inmates, that would be taking place currently if not for the coronavirus which has
infiltrated our Camp and forced us into a locked quarantine.

1

 
Case 7:18-cr-00043-CS Document 71 Filed 04/17/20 Page 2 of 5

| have done everything in my power to make the most of my experience here at Camp and to grow
and learn from my time here. | take pride in my recovery and work hard every single day to honor and
preserve it. | am now 2 1/2 years abstinent from gambling. | participate in an AA/NA/GA Group here
in prison, and continue to turn my back on the card games that take place each night; my fellow
inmates know why I refuse to participate, and they help to support my recovery as well. They know |
am devoted to being gambling-free for the remainder of my life. Without gambling in my life, | am
confident | will recover and grow into a much better self.

My motion for immediate release is solely because the coronavirus in our Camp has directly
compromised my safety, and is affecting my right to live.

At Fort Dix Carnp we had our first positive coronavirus case on April 6th. As of April 13th, we
currently had 4 positive cases with 2 inmates taken to solitary on Friday 4/10 after exhibiting
coronavirus symptoms. On April 15th - just two days later - our numbers had risen to 13 infected with
the coronavirus. We all know based on what is happening in nearby cities that once this virus
infiltrates a space, the virus spreads exponentially and will quickly sweep through this Prison Camp
and decimate our population of non-violent offenders. Now that the coronavirus is inside our Camp, it
will spread quickly and then linger for months, since we are completely unable to distance ourselves
from one another.

To paint a picture of what life is like here during this so-called "quarantine," | spend 20 hours of my
day confined to my upper bunk as we remain under lockdown with the Coronavirus outbreak. The
Staff added a lock to their door after our first case and refuse to enter our Camp since we are
‘contaminated’. The two nightly Guards refuse to leave their office except for mandated head counts.
Surrounding my bunk are 11 inmates who sleep fewer than 2 feet away. Our bunks are lined up
above, below, next to, across from, and behind each other. Just 4 feet away, are another 8 inmates’
bunks. This is a total of 19 inmates all lying within 6 feet of me, for 20 hours each day. | am directly
and repeatedly exposed to 19 other people, in proximity that directly conflicts with every single
medical advisory we hear on the news each night.

Yet nothing is being done to help us.

| am asking for you to help. My first priority is the safety of myself and my fellow inmates. My first
choice would be immediate Compassionate Release for my safety. | am someone who has
underlying conditions that make me especially susceptible to this disease. | suffered childhood
asthma and serious allergies that required me to spend the first two years of my life in a highly-
antiseptic setting. As an adult, | have suffered two bouts of cancer, each one requiring surgery at
Memorial Sloane Kettering Hospital in NYC. As such, | am a high-risk candidate for a serious case of
coronavirus, especially under the close-quarters living conditions of the Prison Camp at FCl/Fort Dix.
There is a very high chance that | will fall seriously ill from the coronarvirus if | am forced to stay
confined indoors with another 243 men, 13 of whom are confirmed sick, with many more likely
contaminated. We know this virus spreads exponentially, so within a week it could easily infect every
inmate in here.

If | am unable to get a Compassionate Release, 1 would welcome Home Confinement. Anything that
can help save my life is fine with me. My ONLY goal is to keep myself safe, and | will accept any
arrangement that offers me a chance to get out of this terribly dangerous setting.

 
Case 7:18-cr-00043-CS Document 71 Filed 04/17/20 Page 3 of 5

We are not being kept in humane or safe conditions; while under lockdown, we operate without a
commissary, making it impossible for us to purchase vitamins, immune-boosting ingredients, soups,
teas, or even cough drops; none of these items which have proven valuable to combat the virus in the
early stages are available to us. Given the exponential math of how the virus is spreading among
people who spent a lot of time in close quarters in NYC (subways, hospitals, nursing homes, schools,
etc.), |am 100% certain | will contract the Coronavirus. The fight has to be about keeping it from
entering the lungs, which again is near-impossible under these living conditions. In prison, the
mortality rate for the virus is much higher than the outside world - as high as 10%. If! stay here, | am
all but certain to contract the virus at some point and will face a high mortality rate because of my
underlying health risks.

By keeping us here, the federal government is essentially issuing death sentences to hundreds and
hundreds of non-violent criminals. And death is not a just punishment for my crime.

Attorney General Barr has recommended immediate Compassionate Release with extended Home
_ Confinement, for non-violent criminals. He has prioritized Home Confinement As Appropriate in
Response to COVID-19 Pandemic:

04/03/2020 08:00 PM EDT

Transfer of Inmates To Home Confinement Where Appropriate To Decrease The Risks To Their
Health

Attorney General Bill Barr is ordering federal prison officials to intensify their efforts to release
inmates at prison complexes that are struggling to contain major outbreaks of the coronavirus.

“We are experiencing significant levels of infection at several of our facilities,” Barr said in the new
memo dated Friday and obtained by POLITICO Friday night. “We have to move with dispatch in using
home confinement, where appropriate, to move vulnerable inmates out of these institutions.”

04/11/2020 01:36 PM EDT

The BOP has again expanded its consideration of inmates for home confinement.

Barr also said he was exercising for the first time, expanded release authority Congress granted him
in the stimulus bill known as the Cares Act that was signed into law by President Donald Trump last
Friday.

Attorney General Barr: “The CARES Act now authorizes me to expand the cohort of inmates who
can be considered for home release upon my finding that emergency conditions are materially
affecting the functioning of the Bureau of Prisons,” Barr wrote. “I hereby make that finding and direct
that ... you give priority in implementing these new standards to the most vulnerable inmates at the
most affected facilities.”

Following AG Barr's directive, the federal prison system has quietly broadened the ranks of inmates
eligible to be transferred into home confinement as officials seek to limit the continuing spread of the
novel coronavirus behind bars. The latest move by the Bureau of Prisons allows inmates who have
yet to complete half of their sentences to be considered for the early release program.

“Acting upon additional guidance from BOP Regional Office Staff, on the afternoon of April 9th, the
reviewing staff have also expanded the criteria, removing the eighth factor, consideration of whether

3

 
Case 7:18-cr-00043-CS Document 71 Filed 04/17/20 Page 4of 5

inmates in low or minimum facilities have served 50% of their sentence,” prison official Juan Segovia
wrote in a court filing.

“None of these inmates have to be a certain age. Today [April 10] we received a secondary list of
inmates that would be eligible if they had completed just 25% of the sentence.“ BOP Source

AG Barr has directed “In assessing which inmates should be granted home confinement pursuant to
this Memorandum, you are to consider the totality of circumstances for each individual inmate, the
statutory requirements for home confinement, and the following list of factors:

- Based on my BOP official release date of September 18, 2025, | will have served 25% of my
sentence in 4 months.

- |aminaminimum security Prison Camp

- My score under PATTERN is low.

- My conduct in prison has been commendable, as explained above.

- lama first time offender, non-violent

As for a plan, | know | could pursue immediate work as an online math tutor during this time of
remote-learning, and | would be able to live with my sister in Brooklyn, NY. She owns her home in
Brooklyn and works as a School Administrator for the NYC Department of Education; she has a
stable job and a good income and is able and willing to give me housing and food for as long as |
need. She has made it clear in a letter to the Warden here, that she can ensure that | do not need to
leave the confines of her house at all, if that is required.

By staying alive and earning money, I could work to pay amends to society, while also earning an
income that could be used to help support my son, MJ, and begin to pay my victims their

restitution. We are on the cusp of some very difficult financial times and | am aware that the economy
will suffer: | am more useful as a worker than as a financial burden to the government.

But, to be absolutely clear, getting out of here alive is my only goal and really must be this Court's
priority. | am a diagnosed gambling addict, a non-violent man who could very well die if left here
without any intervention to combat the coronavirus. | have a young, 8-year-old son who needs his
father. | reiterate that the coronavirus is here now, and will continue to ravage this Prison Camp for
months upon months as the virus passes from inmate to inmate. There is a very strong chance that |
will die from the virus while in here, and that outcome simply is not one this Court can allow to play
out. An immediate indefinite furlough until this Camp is virus free and properly sanitized could also be
a smart solution. Again, | will accept any solution that keeps me safe.

Judge Seibel, | deserved to be punished for my crimes. But this is not what you envisioned at my
sentencing. | need to be able to survive, to complete my recovery, to remain a functioning father, son
and brother. | do not deserve to die in prison. | deserve the chance to work for the rest of my life to try
and repay my victims. | deserve to work my tail off every single day to show my son what it means to
recover and overcome the challenge of addiction. My mother deserves to see me return to a
productive member of society. My victims deserve to see me pay my amends to them. And most of
all, my 8-year-old son deserves to see his father walk out of prison alive.

 
Case 7:18-cr-00043-CS Document 71 Filed 04/17/20 Page 5of5

Please do what is right. Find a way to remove me from this dangerous, confined setting. Make sure a
non-violent, first time offender and diagnosed-gambling-addict does not receive a Death Sentence.
Please take action while there is still time to save lives.

Thank you, Judge Siebel, for your consideration. My life matters.

Sincerely,

Lo

Michael W. Scronic

 
